Exhibit 10.1

 

ENSERVCO CORPORATION

 

Common Stock, par value $0.005 per share

 

 

Underwriting Agreement

 

December 2, 2016

William Blair & Company, L.L.C.

222 West Adams Street
Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

Enservco Corporation, a Delaware corporation (the “Company”), proposes, subject
to the terms and conditions stated herein, to issue and sell to William Blair &
Company, L.L.C. (the “Underwriter” or “you”) an aggregate of 11,250,000 shares
(the “Firm Securities”) and, at the election of the Underwriter, up to 1,687,500
additional shares (the “Optional Securities”) of common stock, par value $0.005
per share (the “Common Stock”), of the Company (the Firm Securities and the
Optional Securities that the Underwriter elects to purchase pursuant to
Section 2 hereof are herein collectively called the “Securities”).

 

The Company understands that the Underwriter proposes to make a public offering
of the Securities as soon as you deem advisable.   

 

1. The Company represents and warrants to, and agrees with, the Underwriter
that:

 

(a) A registration statement on Form S-3 (File No. 333-195328) (the “Initial
Registration Statement”) in respect of the Securities has been filed with the
Securities and Exchange Commission (the “Commission”); the Initial Registration
Statement and any post-effective amendment thereto, each in the form heretofore
delivered to you and, excluding exhibits to the Initial Registration Statement,
but including all documents incorporated by reference in the prospectus included
therein, have been declared effective by the Commission in such form; other than
a registration statement, if any, increasing the size of the offering (a “Rule
462(b) Registration Statement”), filed pursuant to Rule 462(b) under the
Securities Act of 1933, as amended (the “Act”), which became effective upon
filing, no other document with respect to the Initial Registration Statement or
document incorporated by reference therein has heretofore been filed, or
transmitted for filing, with the Commission and no stop order suspending the
effectiveness of the Initial Registration Statement, any post-effective
amendment thereto or the Rule 462(b) Registration Statement, if any, has been
issued and no proceeding for that purpose has been initiated or, to the
Company’s knowledge, threatened by the Commission (the base prospectus filed as
part of the Initial Registration Statement, in the form in which it has most
recently been filed with the Commission on or prior to the date of this
Agreement relating to the Securities, is hereinafter called the “Basic
Prospectus”; any preliminary prospectus (including any preliminary prospectus
supplement) relating to the Securities filed with the Commission pursuant to
Rule 424(b) under the Act is hereinafter called a “Preliminary Prospectus”; the
various parts of the Initial Registration Statement and the Rule 462(b)
Registration Statement, if any, including all exhibits thereto and including any
prospectus supplement relating to the Securities that is filed with the
Commission and deemed by virtue of Rule 430B under the Act to be part of the
Initial Registration Statement, each as amended at the time such part of the
Initial Registration Statement became effective or such part of the Rule 462(b)
Registration Statement, if any, became or hereafter becomes effective, are
hereinafter collectively called the “Registration Statement”; the Basic
Prospectus, as amended and supplemented immediately prior to the Applicable Time
(as defined in Section 1(c) hereof), is hereinafter called the “Pricing
Prospectus”; the form of the final prospectus relating to the Securities filed
with the Commission pursuant to Rule 424(b) under the Act, is hereinafter called
the “Prospectus”; any reference herein to the Basic Prospectus, the Pricing
Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to
refer to and include the documents incorporated by reference therein pursuant to
Item 12 of Form S-3 under the Act, as of the date of such prospectus; any
reference to any amendment or supplement to the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
any post-effective amendment to the Registration Statement, any prospectus
supplement relating to the Securities filed with the Commission pursuant to Rule
424(b) under the Act and any documents filed under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case
after the date of the Basic Prospectus, such Preliminary Prospectus or the
Prospectus, as the case may be; any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 under the Act relating to the Securities is
hereinafter called an “Issuer Free Writing Prospectus”; and any Issuer Free
Writing Prospectus that is intended for general distribution to prospective
investors, as evidenced by its being so specified on Schedule I(a) hereto, is
hereinafter called a “General Use Issuer Free Writing Prospectus”;

 

 
 

--------------------------------------------------------------------------------

 

 

(b) No order preventing or suspending the use of any Preliminary Prospectus or
any Issuer Free Writing Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, conformed in all material
respects to the requirements of the Act and the rules and regulations of the
Commission thereunder, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by the
Underwriter expressly for use therein, it being understood and agreed that the
only such information provided by the Underwriter is that identified as such in
Section 9(b);

 

(c) [Reserved];

 

(d) [Reserved];

 

(e) For the purposes of this Agreement, the “Applicable Time” is 8:06 a.m. (New
York City time) on the date of this Agreement. The Pricing Prospectus, as
supplemented by the information listed in Schedule I(c) hereto and each General
Use Issuer Free Writing Prospectus, taken together (collectively, the “Pricing
Disclosure Package”), including any prospectus wrapper attached thereto, as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus does not conflict with the
information contained in the Registration Statement, the Pricing Disclosure
Package or the Prospectus and each such Issuer Free Writing Prospectus, as
supplemented by and taken together with the Pricing Disclosure Package as of the
Applicable Time, did not include any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements or omissions made in an Issuer Free Writing Prospectus in reliance
upon and in conformity with information furnished in writing to the Company by
the Underwriter expressly for use therein, it being understood and agreed that
the only such information provided by the Underwriter is that identified as such
in Section 9(b);

 

 
-2-

--------------------------------------------------------------------------------

 

 

(f) The documents incorporated by reference in the Pricing Disclosure Package
and the Prospectus, when they became effective or were filed with the
Commission, as the case may be, conformed in all material respects to the
requirements of the Act or the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder, and none of such documents contained
an untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; any further documents so filed and incorporated by reference in the
Prospectus or any further amendment or supplement thereto, when such documents
become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Company by the
Underwriter expressly for use therein, it being understood and agreed that the
only such information provided by the Underwriter is that identified as such in
Section 9(b); and no such documents were filed with the Commission since the
Commission’s close of business on the business day immediately prior to the date
of this Agreement and prior to the execution of this Agreement, except as set
forth on Schedule I(b) hereto;

 

(g) The Registration Statement conforms, and the Prospectus and any further
amendments or supplements to the Registration Statement and the Prospectus will
conform, in all material respects to the requirements of the Act and the rules
and regulations of the Commission thereunder and do not and will not, as of the
applicable effective date as to each part of the Registration Statement and as
of the applicable filing date as to the Prospectus and any amendment or
supplement thereto, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by
the Underwriter expressly for use therein, it being understood and agreed that
the only such information provided by the Underwriter is that identified as such
in Section 9(b);

 

(h) The financial statements of the Company (including all notes and schedules
thereto) included in the Registration Statement and the Pricing Disclosure
Package present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated, and the balance sheet,
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified and such financial
statements and related schedules and notes thereto, have been prepared in
conformity with generally accepted accounting principles, consistently applied
throughout the periods involved. The summary and selected financial data
included in the Pricing Disclosure Package present fairly the information shown
therein at the respective dates and for the respective periods specified and
have been presented on a basis consistent with the consolidated financial
statements set forth in the Pricing Disclosure Package and other financial
information. No other financial statements or supporting schedules are required
to be included in the Registration Statement or the Pricing Disclosure Package.
The other financial and related statistical information included in the
Registration Statement and the Pricing Disclosure Package presents fairly in all
material respects the information included therein and has been prepared on a
basis consistent with that of the financial statements that are included in the
Pricing Disclosure Package and the books and records of the respective entities
presented therein. All disclosures contained in the Registration Statement and
the Pricing Disclosure Package regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K of the Act, to
the extent applicable.

 

 
-3-

--------------------------------------------------------------------------------

 

 

(i) The statistical and market-related data included in the Registration
Statement, the Preliminary Prospectus and the Pricing Disclosure Package, are
based on or derived from sources that the Company believes to be reliable and
accurate;

 

(j) Except as (i) described in the Registration Statement, the Preliminary
Prospectus and the Pricing Disclosure Package or (ii) would not, singly or in
the aggregate, reasonably be expected to have a Material Adverse Effect (as
hereinafter defined), (A) the Company and each of its subsidiaries have filed
all United States federal, state, local and foreign income tax returns required
by law to be filed through the date hereof and all taxes shown by such returns
or otherwise assessed, which are due and payable, have been paid; and (B) there
is no deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets other than tax deficiencies that the Company or any of its
subsidiaries are contesting in good faith and as to which adequate reserves have
been established in accordance with GAAP;

 

(k) Neither the Company nor any of its subsidiaries has sustained since the date
of the latest audited financial statements included or incorporated by reference
in the Pricing Disclosure Package any material loss or interference with its
business, direct or contingent, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package; and, since the respective dates
as of which information is given in the Registration Statement and the Pricing
Disclosure Package, there has not been (i) any change in the capital stock or
long-term debt of the Company or any of its subsidiaries, taken as a whole
(other than changes pursuant to agreements or employee benefit plans or in
connection with the exercise of options or warrants, in each case as described
or referred to in the Pricing Disclosure Package) or (ii) or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the properties, business, management, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole (a “Material Adverse
Effect”);

 

(l) The Company and its subsidiaries have good and marketable title to all real
property owned by them and have good title to all other property owned by them,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the Pricing Disclosure Package or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries; and
any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries;

 

 
-4-

--------------------------------------------------------------------------------

 

  

(m) Except as would not, individually or in the aggregate, result in a Material
Adverse Effect, (i) the Company and its subsidiaries are and have been in
compliance with all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety or the environment, or the storage, treatment, use, discharge or disposal
of hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (ii)  the Company and its subsidiaries
have obtained and maintained all permits, licenses or other approvals
(collectively, “Environmental Permits”) required under such Environmental Laws
to carry on the business of the Company and its subsidiaries; (iii); there are
no pending or threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law or Environmental
Permit against the Company or any of its subsidiaries; (iv) to the knowledge of
the Company, there has been no release, discharge or disposal of any materials,
pollutants, contaminants, chemicals, compounds, constituents, substances or
wastes, in any form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, produced water, polychlorinated biphenyl, radon,
gas, mold, Naturally Occurring Radioactive Materials (NORM), Technologically
Enhanced Naturally Occurring Radioactive Materials (TENORM), electromagnetic
radio frequency or microwave emissions, that are regulated pursuant to, or which
could give rise to liability under, any Environmental Laws on, at, under or from
any facilities or property owned, leased or operated by any of the Company or
its subsidiaries, or any property formerly owned, operated or leased by any of
the Company or its subsidiaries or arising out of the conduct of any of the
Company or its subsidiaries that could reasonably be expected to result in the
Company incurring liability, under any Environmental Laws; and (v) to the
knowledge of the Company, there are no facts, circumstances or conditions
arising out of or relating to any formerly or currently owned or leased property
by any of the Company or its subsidiaries or any of their predecessors in
interest that could reasonably be expected to require investigation, response or
corrective action, or could reasonably be expected to result in any of the
Company or its subsidiaries incurring liability, under applicable Environmental
Laws;

 

(n) The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and corporate authority to own its properties and conduct its
business as described in the Pricing Disclosure Package and (ii) has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except in the case of clause (ii), where the failure to be so qualified or in
good standing would not have a Material Adverse Effect; and each subsidiary of
the Company (x) has been duly incorporated or formed, as the case may be, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of its jurisdiction of incorporation or
formation, with the company power and authority to own its properties and
conduct its business as described in the Pricing Disclosure Package and (y) has
been duly qualified as a foreign corporation or limited liability company for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except in the case of clause (y), where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect;

 

(o) This Agreement has been duly authorized, executed and delivered by the
Company;

 

(p) The Company has an authorized capitalization as set forth in the Pricing
Disclosure Package under the captions “Capitalization” and “Description of
Capital Stock” and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable
and conform to the description of the Common Stock contained in the Pricing
Disclosure Package and the Prospectus and all of the issued shares of capital
stock of each subsidiary of the Company have been duly authorized and validly
issued, are fully paid and non-assessable and (except for directors’ qualifying
shares) are owned directly or indirectly by the Company, free and clear of all
liens, encumbrances, equities or claims and there are no options, warrants or
rights to acquire shares of capital stock of any subsidiary of the Company; with
respect to stock options (the “Stock Options”) granted pursuant to the
stock-based compensation plans of the Company (the “Company Stock Plans”),
(i) each Stock Option intended to qualify as an “incentive stock option” under
Section 422 of the Internal Revenue Code so qualifies, (ii) each grant of a
Stock Option was duly authorized no later than the date on which the grant of
such Stock Option was by its terms to be effective (the “Grant Date”) by all
necessary corporate action, including, as applicable, approval by the board of
directors of the Company (or a duly constituted and authorized committee
thereof) and any required stockholder approval by the necessary number of votes
or written consents, and the award agreement governing such grant (if any) was
duly executed and delivered by each party thereto, (iii) each such grant was
made in accordance with the terms of the Company Stock Plans, (iv) the per share
exercise price of each Stock Option was equal to the fair market value of a
share of Common Stock, as determined in good faith by the Board of Directors on
the effective Grant Date and (v) each such grant was properly accounted for in
accordance with U.S. GAAP;

 

 
-5-

--------------------------------------------------------------------------------

 

 

(q) The Securities to be issued and sold by the Company to the Underwriter
hereunder have been duly authorized and, when issued and delivered against
payment therefor as provided herein, will be duly and validly issued and fully
paid and non-assessable and will conform to the description of the Securities
contained in the Registration Statement, the Pricing Disclosure Package and the
Prospectus; and the issuance of the Securities is not subject to any preemptive
or similar rights that have not been waived or complied with;

 

(r) The issue and sale of the Securities and the compliance by the Company with
its obligations under this Agreement and the consummation of the transactions
herein contemplated (A) will not conflict with or result in a material breach or
violation of any of the terms or provisions of, or constitute a material default
under, any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (B) will not violate any of the provisions of the Certificate of
Incorporation or Bylaws of the Company, or the organizational documents of any
subsidiary, or (C) will not violate any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their properties, and (D) will not require
any consent, approval, authorization, order, registration or qualification of or
with any court, governmental agency or body or third party, except for (x) such
consents, approvals, authorizations, orders, registrations or qualifications
that have been obtained or made and are in full force and effect, (y) the
registration under the Act of the Securities, the approval by the Financial
Industry Regulatory Authority (“FINRA”) of the underwriting terms and
arrangements, and (z) such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Underwriter;

 

(s) Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation, Bylaws or other organizational documents or (B) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which it is a party or by
which it or any of its properties may be bound, except in the case of clause
(B), to the extent that such default would not have a Material Adverse Effect;

 

(t) The statements set forth in the Pricing Disclosure Package and Prospectus
under the caption “Description of Capital Stock,” insofar as they purport to
constitute a summary of the terms of the Common Stock, and under the caption
“Underwriting,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and complete in all material
respects;

 

 
-6-

--------------------------------------------------------------------------------

 

 

(u) Other than as set forth in the Pricing Disclosure Package, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries or, to the knowledge of the Company, any officer or director of the
Company is a party or of which any property or assets of the Company or any of
its subsidiaries is the subject which, if determined adversely to the Company or
any of its subsidiaries or any officer or director, would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect; and, to the
Company’s knowledge, no such proceedings are threatened by governmental
authorities or threatened by others;

 

(v) The Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof, will not be an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

 

(w) At the earliest time after the filing of the Initial Registration Statement
that the Company or another offering participant made a bona fide offer (within
the meaning of Rule 164(h)(2) under the Act) of the Securities, the Company was
not and is not, as of the date hereof, an “ineligible issuer,” as defined in
Rule 405 under the Act;

 

(x) EKS&H LLLP, who have audited certain financial statements of the Company and
its subsidiaries, is an independent registered public accounting firm with
respect to the Company as required by the Act and the rules and regulations of
the Commission thereunder and the Public Company Accounting Oversight Board
(United States) (the “PCAOB”);

 

(y) The Company maintains a system of internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that complies
with the requirements of the Exchange Act and has been designed by the Company’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company’s internal control over financial reporting is effective and the Company
is not aware of any “significant deficiencies” or “material weaknesses” (each as
defined by the PCAOB) in its internal control over financial reporting;

 

(z) The Company’s board of directors meets the independence requirements of, and
has established an audit committee that meets the independence requirements of,
the rules and regulations of the Commission and NYSE MKT (“NYSE”);

 

(aa) Since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package, there has been no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting;

 

(bb) The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective;

 

(cc) Except as disclosed in the Registration Statement and documents
incorporated by reference therein, (i) the Company and its subsidiaries own or
possess, or can reasonably promptly acquire on commercially reasonable terms,
adequate rights to use all material patents, patent rights, licenses,
inventions, copyrights, know how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names and other intellectual
property rights, moral rights and other rights necessary for the conduct of the
business now operated by them; and (ii) neither the Company nor any of its
subsidiaries has received (or reasonably expects to receive) any notice of
infringement of or conflict with rights of others with respect to any of the
foregoing or otherwise which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect;

 

 
-7-

--------------------------------------------------------------------------------

 

 

(dd) There are no off-balance sheet arrangements (as defined in Regulation S-K
Item 303(a)(4)(ii)) that may have a material current or future effect on the
Company’s financial condition, changes in financial condition, results of
operations, liquidity, capital expenditures or capital resources;

 

(ee) The Company and each of its subsidiaries have complied, and are presently
in compliance, in all material respects, with its privacy and security policies,
and with all obligations, laws and regulations regarding the collection, use,
transfer, storage, protection, disposal and/or disclosure of personally
identifiable information and/or any other information collected from or provided
by third parties. The Company and its subsidiaries have taken commercially
reasonable steps to protect the information technology systems and data used in
connection with the operation of the Company and/or its subsidiaries. The
Company and its subsidiaries have used reasonable efforts to establish, and have
established, commercially reasonable disaster recovery and security plans,
procedures and facilities for the business, including, without limitation, for
the information technology systems and data held or used by or for the Company
and/or any of its subsidiaries. Except as set forth in the Pricing Disclosure
Package and the Prospectus, there has been no security breach or attack or other
compromise of or relating to any such information technology system or data
which would reasonably be expected to have a Material Adverse Effect;

 

(ff) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for; and
neither the Company nor any of its subsidiaries has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(gg) There are no contracts or other documents which are required to be
described in the Registration Statement, the Pricing Disclosure Package or the
Prospectus or to be filed as an exhibit to the Registration Statement which have
not been described or filed as required;

 

(hh) Except as disclosed in the Pricing Disclosure Package, there are no related
party transactions that would be required to be disclosed therein by Item 404 of
Regulation S-K promulgated under the Act and any such related party transactions
described therein are accurately described in all material respects;

 

 
-8-

--------------------------------------------------------------------------------

 

 

(ii) Except (i) as set forth or described in the Pricing Disclosure Package,
none of the following events has occurred or exists: (A) a failure to fulfill
the obligations, if any, under the minimum funding standards of Section 302 of
the United States Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and the regulations and published interpretations thereunder with
respect to a Plan, determined without regard to any waiver of such obligations
or extension of any amortization period; (B) an audit or investigation by the
Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other federal or state governmental agency or any
foreign regulatory agency with respect to the employment or compensation of
employees by any of the Company or any of its subsidiaries; or (C) any breach of
any contractual obligation, or any violation of law or applicable qualification
standards, with respect to the employment or compensation of employees by the
Company or any of its subsidiaries. Except (i) as set forth or described in the
Pricing Disclosure Package or (ii) as would not have, individually or in the
aggregate, a Material Adverse Effect, none of the following events has occurred
or is reasonably likely to occur: (A) an increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company and its subsidiaries compared to the amount of such contributions made
in the most recently completed fiscal year of the Company and its subsidiaries;
(B) an increase in the “accumulated post-retirement benefit obligations” (within
the meaning of Statement of Financial Accounting Standards 106) of the Company
and its subsidiaries compared to the amount of such obligations in the most
recently completed fiscal year of the Company and its subsidiaries; (C) any
event or condition giving rise to a liability under Title IV of ERISA; or (D)
the filing of a material claim by one or more employees or former employees of
the Company or any of its subsidiaries related to their employment. For purposes
of this paragraph, the term “Plan” means a plan (within the meaning of Section
3(3) of ERISA) with respect to which the Company or any of its subsidiaries may
have any liability;

 

(jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with ERISA, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Employee Benefit Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
to which the Company or any of its subsidiaries is a party with respect to the
Employee Benefit Laws is pending or, to the knowledge of the Company,
threatened;

 

(kk) There are no contracts, agreements or understandings between the Company or
its subsidiaries and any person that would give rise to a valid claim against
the Company or the Underwriter for a brokerage commission, finder’s fee or other
like payment in connection with this offering;

 

(ll) The holders of outstanding shares of the Company’s capital stock are not
entitled to preemptive or other rights to subscribe for the Securities that have
not been complied with or otherwise effectively waived; none of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company; there are no persons with registration or other similar rights
to have securities of the Company registered under the Act other than as
disclosed in the Pricing Disclosure Package; and there are no Persons with
registration or similar rights that would require any securities of the Company
to be included in the Registration Statement or in the offering contemplated
hereby; there are no authorized or outstanding options, warrants, preemptive
rights, rights of first refusal or other rights to purchase, or equity or debt
securities convertible into or exchangeable or exercisable for, any capital
stock of the Company or any of its subsidiaries other than those described in
the Pricing Disclosure Package; and the description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, included in the Pricing Disclosure Package
fairly presents the information required to be shown with respect to such plans,
arrangements, options and rights;

 

 
-9-

--------------------------------------------------------------------------------

 

 

(mm) (i) Neither the Company nor any of its subsidiaries, nor any or their
directors, officers or employees, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or its subsidiaries, is an individual
or entity that is, or is owned or controlled by an individual or entity that is
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor (B) located, organized or resident in
a country or territory that is the subject of Sanctions (including, without
limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan, Syria or the
Crimean region of Ukraine); (ii) neither the Company nor any of its subsidiaries
will, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other individual or entity (A) to fund or facilitate any
activities or business of or with any individual or entity or in any country or
territory that, at the time of such funding or facilitation, is the subject of
Sanctions; or (B) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise); (iii) for the past five years, neither the Company nor any of its
subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.;

 

(nn) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable federal, state,
international, foreign or other laws, regulations or government guidance
regarding financial record-keeping and reporting requirements, including,
without limitation, Title 18 US. Code section 1956 and 1957, the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), the Currency and Foreign Transactions Reporting Act of
1970, as amended, the applicable money laundering statutes of jurisdictions
where the Company and the subsidiaries conduct business, the applicable rules
and regulations thereunder, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any Executive order,
directive or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened;

 

(oo) Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such Persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company, its
subsidiaries and its affiliates have conducted their businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith;

 

 
-10-

--------------------------------------------------------------------------------

 

 

(pp) The Company and, as applicable, each of its subsidiaries holds all
material, and is operating in material compliance with, all certificates,
registrations, franchises, licenses, permits, clearances, approvals, exemptions,
and other authorizations issued by all applicable authorities, including state,
federal or foreign regulatory agencies or bodies required for the conduct of its
business as currently conducted (collectively, “Permits”), and all such Permits
are in full force and effect; the Company and each of its subsidiaries have
fulfilled and performed all of their material obligations with respect to the
Permits, and, to the Company’s knowledge, no event has occurred which allows, or
after notice or lapse of time would allow, revocation or termination thereof or
results in any other material impairment of the rights of the holder of any
Permit; to the Company’s knowledge, all applications, notifications,
submissions, information, claims, reports and statistics, and other data and
conclusions derived therefrom, utilized as the basis for any and all requests
for a Permit from any Governmental Authority relating to the Company and its
subsidiaries, their business and the products of the Company, when submitted to
such Governmental Authority, were true, complete and correct in all material
respects as of the date of submission and any necessary or required updates,
changes, corrections or modification to such applications, submissions,
information and data have been submitted to such Governmental Authority; and

 

(qq) The Company meets the requirements for the use of a registration statement
on Form S-3 under the Act.

 

2. Subject to the terms and conditions herein set forth, (a) the Company agrees
to issue and sell to the Underwriter, and the Underwriter agrees to purchase
from the Company, at a purchase price per share of $0.37, the Firm Securities
and (b) in the event and to the extent that the Underwriter shall exercise the
election to purchase Optional Securities as provided below, the Company agrees
to issue and sell to the Underwriter, and the Underwriter agrees to purchase
from the Company, at the purchase price per share set forth in clause (a) of
this Section 2, that number of Optional Securities as to which such election
shall have been exercised.

 

The Company hereby grants to the Underwriter the right to purchase at its
election up to 1,687,500 Optional Securities at the purchase price per share set
forth in the paragraph above, provided that the purchase price per Optional
Share shall be reduced by an amount per share equal to any dividends or
distributions declared by the Company and payable on the Firm Securities but not
payable on the Optional Securities. Any such election to purchase Optional
Securities may be exercised only by written notice from you to the Company,
given within a period of 30 calendar days after the date of this Agreement,
setting forth the aggregate number of Optional Securities to be purchased and
the date on which such Optional Securities are to be delivered, as determined by
the Underwriter but in no event earlier than the First Time of Delivery (as
defined in Section 4 hereof) or, unless the Underwriter and the Company
otherwise agree in writing, earlier than two or later than ten business days
after the date of such notice.

 

3. The Underwriter proposes to offer the Firm Securities for sale upon the terms
and conditions set forth in the Prospectus.

 

4. (a) The Securities to be purchased by the Underwriter hereunder, in
definitive form, and in such authorized denominations and registered in such
names as the Underwriter may request upon at least forty-eight hours’ prior
notice to the Company shall be delivered by or on behalf of the Company to the
Underwriter, through the facilities of the Depository Trust Company (“DTC”), for
the account of the Underwriter, against payment by or on behalf of the
Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the account specified by the Company to the Underwriter at
least forty-eight hours in advance. The time and date of such delivery and
payment shall be, with respect to the Firm Securities, 9:30 a.m., New York City
time, on December 7, 2016 or such other time and date as the Underwriter and the
Company may agree upon in writing, and, with respect to the Optional Securities,
9:30 a.m., New York City time, on the date specified by the Underwriter in the
written notice given by the Underwriter of its election to purchase such
Optional Securities, or such other time and date as the Underwriter and the
Company may agree upon in writing. Such time and date for delivery of the Firm
Securities is herein called the “First Time of Delivery”, such time and date for
delivery of the Optional Securities, if not the First Time of Delivery, is
herein called the “Second Time of Delivery”, and each such time and date for
delivery is herein called a “Time of Delivery”.

 

 
-11-

--------------------------------------------------------------------------------

 

 

(b) The documents to be delivered at each Time of Delivery by or on behalf of
the parties hereto pursuant to Section 8 hereof, including the cross-receipt for
the Securities and any additional documents requested by the Underwriter
pursuant to Section 8(l) hereof, will be delivered at the offices of Latham &
Watkins LLP, at 330 North Wabash Avenue, Suite 2800, Chicago, Illinois 60611
(the “Closing Location”), and the Securities will be delivered at the office of
DTC (or its designated custodian), all at such Time of Delivery. A meeting will
be held at the Closing Location at 4:00 p.m., New York City time, on the New
York Business Day immediately preceding such Time of Delivery, at which meeting
the final drafts of the documents to be delivered pursuant to the preceding
sentence will be available for review by the parties hereto.

 

5. The Company agrees with the Underwriter:

 

(a) To prepare the Prospectus in a form approved by you and to file such
Prospectus pursuant to Rule 424(b) under the Act not later than the Commission’s
close of business on the second business day following the execution and
delivery of this Agreement or such earlier time as may be required under the
Act; to make no further amendment or any supplement to the Registration
Statement, the Basic Prospectus or the Prospectus prior to the last Time of
Delivery which shall be disapproved by you promptly after reasonable notice
thereof; to advise you, promptly after it receives notice thereof, of the time
when any amendment to the Registration Statement has been filed or becomes
effective or any amendment or supplement to the Prospectus has been filed and to
furnish you with copies thereof; to file promptly all other material required to
be filed by the Company with the Commission pursuant to Rule 433(d) under the
Act, within the time required by such rule; to file promptly all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
Exchange Act subsequent to the date of the Prospectus and for so long as the
delivery of a prospectus (or in lieu thereof, the notice referred to in Rule
173(a) under the Act) is required in connection with the offering or sale of the
Securities; to advise you, promptly after it receives notice thereof, of the
issuance by the Commission of any stop order or of any order preventing or
suspending the use of any Preliminary Prospectus or other prospectus in respect
of the Securities, of the suspension of the qualification of the Securities for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of any Preliminary Prospectus or
other prospectus or suspending any such qualification, to promptly use its best
efforts to obtain the withdrawal of such order;

 

(b) Promptly from time to time to take such action as you may reasonably request
to qualify the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction or subject itself to taxation in any jurisdiction in
which it is not otherwise subject to taxation on the date hereof;

 

 
-12-

--------------------------------------------------------------------------------

 

 

(c) Prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Underwriter with written and electronic copies of the Prospectus in New York
City in such quantities as you may reasonably request, and, if the delivery of a
prospectus (or in lieu thereof, the notice referred to in Rule 173(a) under the
Act) is required at any time prior to the expiration of nine months after the
time of issue of the Prospectus in connection with the offering or sale of the
Securities and if at such time any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Act) is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the Exchange Act any document
incorporated by reference in the Prospectus in order to comply with the Act or
the Exchange Act, to notify you and upon your request to file such document and
to prepare and furnish without charge to the Underwriter and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance; and in
case the Underwriter is required to deliver a prospectus (or in lieu thereof,
the notice referred to in Rule 173(a) under the Act) in connection with sales of
any of the Securities at any time nine months or more after the time of issue of
the Prospectus, upon your request but at the expense of such Underwriter, to
prepare and deliver to the Underwriter as many written and electronic copies as
you may request of an amended or supplemented Prospectus complying with
Section 10(a)(3) of the Act;

 

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Act), an earnings
statement of the Company and its subsidiaries (which need not be audited)
complying with Section 11(a) of the Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158);

 

(e) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus (the “Lock-Up
Period”), not to (i) offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the Act
relating to, any securities of the Company that are substantially similar to the
Securities, including but not limited to any options or warrants to purchase
shares of Common Stock or any securities that are convertible into or
exchangeable for, or that represent the right to receive, Common Stock, or any
such substantially similar securities, or publicly disclose the intention to
make any offer, sale, pledge, disposition or filing or (ii) enter into any swap
or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, or any such other securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise, without the prior written consent of the Underwriter (other than
(A) the Securities to be sold to the Underwriter hereunder, (B) the issuance of
options, warrants, restricted stock units, restricted stock or other equity
awards to acquire shares of Common Stock granted pursuant to the Company’s
equity incentive plans that are described in the Prospectus, as such plans may
be amended, (C) the issuance of shares of Common Stock upon the exercise of any
such options, warrants, restricted stock units or other equity awards to acquire
shares of Common Stock, (D) the filing by the Company of registration statements
on Form S-8 with respect to the Company’s benefit plans that are referred to in
the Prospectus, and (E) shares of Common Stock issued upon exercise of
outstanding warrants;

 

(f) If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the Commission in compliance with Rule
462(b) by 10:00 p.m., Washington, D.C. time, on the date of this Agreement, and
the Company shall at the time of filing either pay the Commission the filing fee
for the Rule 462(b) Registration Statement or give irrevocable instructions for
the payment of such fee pursuant to Rule 111(b) under the Act;

 

 
-13-

--------------------------------------------------------------------------------

 

 

(g) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Pricing Prospectus
under the caption “Use of Proceeds”;

 

(h) To use its best efforts to list, subject to notice of issuance, the
Securities on the NYSE; and (i) Upon request of the Underwriter, to furnish, or
cause to be furnished, to the Underwriter an electronic version of the Company’s
trademarks, servicemarks and corporate logo for use on the website, if any,
operated by the Underwriter for the purpose of facilitating the on-line offering
of the Securities (the “License”); provided, however, that the License shall be
used solely for the purpose described above, is granted without any fee and may
not be assigned or transferred.

 

(j) The Company represents and agrees that, unless it obtains the prior written
consent of the Underwriter, and the Underwriter represents and agrees that,
unless it obtains the prior written consent of the Company, it has not made and
will not make any offer relating to the Securities that would constitute an
issuer free writing prospectus or that would otherwise constitute a free writing
prospectus required to be filed with the Commission; provided that the prior
written consent of the parties hereto shall be deemed to have been given in
respect of the free writing prospectuses included in Schedule I. Any such free
writing prospectus consented to by the Company and the Underwriter is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an issuer free writing prospectus, and has complied and
will comply with the requirements of Rules 164 and 433 of the Rules and
Regulations applicable to any Permitted Free Writing Prospectus. The Company
represents that it has satisfied and agrees that it will satisfy the conditions
in Rule 433 to avoid a requirement to file with the Commission any electronic
road show.

 

6.(a) The Company represents and agrees that, without the prior consent of the
Underwriter, it has not made and will not make any offer relating to the
Securities that would constitute a “free writing prospectus” as defined in Rule
405 under the Act, other than any such free writing prospectus the use of which
has been consented to by the Underwriter and which is listed on Schedule I(a)
hereto; the Underwriter represents and agrees that, without the prior consent of
the Company, it has not made and will not make any offer relating to the
Securities that would constitute a free writing prospectus, other than any such
free writing prospectus the use of which has been consented to by the Company
and the Underwriter is listed on Schedule I(a) hereto;

 

(b) The Company has complied and will comply with the requirements of Rule 433
under the Act applicable to any Issuer Free Writing Prospectus, including timely
filing with the Commission or retention where required and legending; and

 

(c) The Company agrees that if at any time following issuance of an Issuer Free
Writing Prospectus any event occurred or occurs as a result of which such Issuer
Free Writing Prospectus would conflict with the information in the Registration
Statement, the Pricing Disclosure Package or the Prospectus or would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, the Company will give prompt notice thereof to the
Underwriter and, if requested by the Underwriter, will prepare and furnish
without charge to the Underwriter an Issuer Free Writing Prospectus or other
document which will correct such conflict, statement or omission; provided,
however, that this representation and warranty shall not apply to any statements
or omissions in an Issuer Free Writing Prospectus made in reliance upon and in
conformity with information furnished in writing to the Company by the
Underwriter expressly for use therein, it being understood and agreed that the
only such information provided by the Underwriter is that identified as such in
Section 9(b).

 

 
-14-

--------------------------------------------------------------------------------

 

 

7. The Company covenants and agrees with the Underwriter that the Company will
pay or cause to be paid the following: (i) the fees, disbursements and expenses
of the Company’s counsel and accountants in connection with the registration of
the Securities under the Act and all other expenses in connection with the
preparation, printing, reproduction and filing of the Registration Statement,
the Basic Prospectus, any Preliminary Prospectus, any Issuer Free Writing
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Underwriter and dealers;
(ii) the cost of printing or producing this Agreement, the Blue Sky Memorandum,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Securities;
(iii) all expenses in connection with the qualification of the Securities for
offering and sale under state securities laws, including the fees and
disbursements of counsel for the Underwriter in connection with such
qualification and in connection with the Blue Sky survey; (iv) all fees and
expenses in connection with listing the Securities on NYSE; (v) if applicable,
the filing fees incident to, and the fees and disbursements of counsel for the
Underwriter in connection with, any required review by FINRA of the terms of the
sale of the Securities; (vi) if applicable, the costs incidental to the issuance
of the Securities, including the costs of preparation, printing and distribution
of one or more versions of the Preliminary Prospectus and the Prospectus for
distribution in Canada, in the form of a Canadian “wrapper” (including related
fees and disbursements of Canadian counsel to the Underwriter; (vii) the cost of
preparing stock certificates, if applicable; (viii) the cost and charges of any
transfer agent or registrar; (ix) the costs and expenses of the Company relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the Securities, including without limitation, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of aircraft and other transportation chartered in
connection with the road show; and (x) all other costs and expenses incident to
the performance of its obligations hereunder which are not otherwise
specifically provided for in this Section 7. It is understood, however, that,
except as provided in this Section 7 and Sections 9 and 12 hereof, the
Underwriter will pay all of their own costs and expenses, including transfer
taxes on resale of any of the Securities by them, and any advertising expenses
connected with any offers they may make. Notwithstanding the foregoing, no
provision of this Section 7 shall amend or override the expense reimbursement
obligations of the Company set forth in Section 3 of the engagement letter,
dated November 10, 2016, between the Underwriter and the Company (the
“Engagement Letter”).

 

8. The obligations of the Underwriter hereunder, as to the Securities to be
delivered at each Time of Delivery, shall be subject, in their discretion, to
the condition that all representations and warranties and other statements of
the Company herein are, at and as of such Time of Delivery, true and correct,
the condition that the Company shall have performed all of its obligations
hereunder theretofore to be performed, and the following additional conditions:

 

(a) The Prospectus shall have been filed with the Commission pursuant to Rule
424(b) under the Act within the applicable time period prescribed for such
filing by the rules and regulations under the Act and in accordance with
Section 5(a) hereof; all material required to be filed by the Company pursuant
to Rule 433(d) under the Act shall have been filed with the Commission within
the applicable time period prescribed for such filings by Rule 433; if the
Company has elected to rely upon Rule 462(b) under the Act, the Rule 462(b)
Registration Statement shall have become effective by 10:00 p.m., Washington,
D.C. time, on the date of this Agreement; no stop order suspending the
effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no stop order suspending or preventing the use of
the Prospectus or any Issuer Free Writing Prospectus shall have been initiated
or threatened by the Commission; and all requests for additional information on
the part of the Commission shall have been complied with to your reasonable
satisfaction;

 

 
-15-

--------------------------------------------------------------------------------

 

  

(b) Latham & Watkins LLP, counsel for the Underwriter, shall have furnished to
you such written opinion or opinions, dated such Time of Delivery, in form and
substance satisfactory to you, with respect to the matters you may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters;

 

(c) Jones & Keller, P.C., counsel for the Company, shall have furnished to you
their written opinion and a negative assurance letter, dated such Time of
Delivery, in form and substance satisfactory to you;

 

(d) On the date of the Prospectus at a time prior to the execution of this
Agreement, on the effective date of any post-effective amendment to the
Registration Statement filed subsequent to the date of this Agreement and also
at each Time of Delivery, EKS&H LLLP shall have furnished to you a comfort
letter or letters, dated the respective dates of delivery thereof, in form and
substance satisfactory to the Underwriter, in form and substance satisfactory to
you;

 

(e)(i) Neither the Company nor any of its subsidiaries shall have sustained
since the date of the latest audited financial statements included or
incorporated by reference in the Pricing Disclosure Package any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, and (ii) since the respective
dates as of which information is given in the Pricing Disclosure Package there
shall not have been any change in the capital stock or long-term debt of the
Company or any of its subsidiaries or any change, or any development involving a
prospective change, in or affecting the properties, business, management,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and its subsidiaries, otherwise than as set forth or
contemplated in the Pricing Disclosure Package, the effect of which, in any such
case described in clause (i) or (ii), is in your judgment so material and
adverse as to make it impracticable or inadvisable to proceed with the public
offering or the delivery of the Securities being delivered at such Time of
Delivery on the terms and in the manner contemplated in the Prospectus;

 

(f) On or after the Applicable Time (i) no downgrading shall have occurred in
the rating accorded the Company’s securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the Act, and (ii) no such organization shall
have publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

(g) On or after the Applicable Time there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the New York Stock Exchange or on NYSE; (ii) a suspension or
material limitation in trading in the Company’s securities on NYSE; (iii) a
general moratorium on commercial banking activities declared by either Federal
or New York authorities or a material disruption in commercial banking or
securities settlement or clearance services in the United States; (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or (v) the
occurrence of any other calamity or crisis or any change in financial, political
or economic conditions in the United States or elsewhere, if the effect of any
such event specified in clause (iv) or (v) in your judgment makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Securities being delivered at such Time of Delivery on the terms and in
the manner contemplated in the Prospectus;

 

 
-16-

--------------------------------------------------------------------------------

 

 

(h) The Securities to be sold at such Time of Delivery shall have been duly
listed, subject to notice of issuance, on the NYSE;

 

(i) The Company shall have obtained and delivered to the Underwriter executed
copies of a lock-up letter from the persons listed on Schedule II hereto,
substantially to the effect set forth in Annex I hereof in form and substance
satisfactory to the Underwriter;

 

(j) The Company shall have complied with the provisions of Section 5(c) hereof
with respect to the furnishing of prospectuses on the New York Business Day next
succeeding the date of this Agreement;

 

(k) The Company shall have furnished or caused to be furnished to you at such
Time of Delivery a certificate of the Chief Executive Officer and the Chief
Financial Officer of the Company satisfactory to you as to the accuracy of the
representations and warranties of the Company herein at and as of such time, as
to the performance by the Company of all of its obligations hereunder to be
performed at or prior to such time, as to the matters set forth in subsections
(a), (e) and (f) of this Section 8 and as to such other matters as you may
reasonably request.

 

(l) The Company will furnish the Underwriter with any additional opinions,
certificates, letters and documents as the Underwriter reasonably requests and
conformed copies of documents delivered pursuant to this Section 8. The
Underwriter may in its sole discretion waive compliance with any conditions to
the obligations of the Underwriter hereunder.

 

9.(a) The Company will indemnify and hold harmless the Underwriter against any
losses, claims, damages or liabilities to which the Underwriter may become
subject, under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) (i) arise out of or are based upon
an untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, the Basic Prospectus, any Preliminary Prospectus,
the Pricing Disclosure Package or the Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Act, or any road show as
defined in Rule 433(h) under the Act (a “road show”), or (ii) arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Underwriter for any legal or other expenses
reasonably incurred by the Underwriter in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Basic Prospectus, any Preliminary
Prospectus, the Pricing Disclosure Package or the Prospectus, or any amendment
or supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon
and in conformity with written information furnished to the Company by the
Underwriter expressly for use therein, it being understood and agreed that the
only such information provided by the Underwriter is that identified as such in
Section 9(b).

 

 
-17-

--------------------------------------------------------------------------------

 

  

(b) The Underwriter will indemnify and hold harmless the Company against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) (i) arise out of or are based upon
an untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement, the Basic Prospectus, any Preliminary Prospectus,
the Pricing Disclosure Package or the Prospectus, or any amendment or supplement
thereto, or any Issuer Free Writing Prospectus, or any road show or (ii) arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus, the Pricing Disclosure Package or the Prospectus or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Company by the Underwriter expressly for use therein, it being understood and
agreed that the only such information provided by the Underwriter is the
information contained in the fifth paragraph (describing the terms of the
offering) and the twelfth through the sixteenth paragraphs under the caption
“Underwriting” in the Preliminary Prospectus and the Prospectus; and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred.

 

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
under such subsection, except to the extent that the indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that in any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary, (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person, (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them. No indemnifying party shall, without
the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party. Notwithstanding the foregoing, if
at any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel pursuant to
this Section 9(c), such indemnifying party agrees that it shall be liable for
any settlement effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed
such indemnified party in accordance with such request prior to the date of such
settlement.

 

 
-18-

--------------------------------------------------------------------------------

 

 

 

(d) If the indemnification provided for in this Section 9 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Underwriter on the other from the
offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Underwriter on the other in connection with the statements or
omissions which resulted in such losses, claims, damages or liabilities (or
actions in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriter on the other shall be deemed to be in the same proportion as
the total net proceeds from the offering (before deducting expenses) received by
the Company bear to the total underwriting discounts and commissions received by
the Underwriter, in each case as set forth in the table on the cover page of the
Prospectus. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Underwriter on the other and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Company and the Underwriter
agree that it would not be just and equitable if contribution pursuant to this
subsection (d) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above in this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), the Underwriter shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which the
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e) The obligations of the Company under this Section 9 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls the Underwriter
within the meaning of the Act and each affiliate of the Underwriter within the
meaning of Rule 405 under the Act, including, without limitation, the officers,
directors, partners and members of the Underwriter and its broker-dealer
affiliates; and the obligations of the Underwriter under this Section 9 shall be
in addition to any liability which the Underwriter may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Company and to each person, if any, who controls the Company within the meaning
of the Act.

 

10. [Reserved].

 

 
-19-

--------------------------------------------------------------------------------

 

 

11. The respective indemnities, agreements, representations, warranties and
other statements of the Company and the Underwriter, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Underwriter or any controlling person of the Underwriter, or the Company,
or any officer or director or controlling person of the Company, and shall
survive delivery of and payment for the Securities.

 

12. If any Securities are not delivered by or on behalf of the Company as
provided herein, the Company will reimburse the Underwriter for all out of
pocket expenses, including fees and disbursements of counsel, reasonably
incurred by the Underwriter in making preparations for the purchase, sale and
delivery of the Securities not so delivered, but the Company shall then be under
no further liability to the Underwriter except as provided in Sections 7 and 9
hereof.

 

13. All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Underwriter shall be delivered or sent by mail or
facsimile transmission to 222 West Adams Street, Chicago, IL 60606, Attention:
General Counsel, Facsimile: (312) 551-4646; and if to the Company shall be
delivered or sent by mail or facsimile transmission to the address of the
Company set forth on the cover of the Registration Statement, Attention:
Secretary, Facsimile: (720) 974-3417 (with copies to those parties specified
thereon). Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Underwriter is required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Underwriter to properly identify its respective clients.

 

14. This Agreement shall be binding upon, and inure solely to the benefit of,
the Underwriter, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or the Underwriter, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from the Underwriter shall be deemed a successor or assign by reason
merely of such purchase.

 

15. Time shall be of the essence of this Agreement. As used herein, the term
“business day” shall mean any day when the Commission’s office in Washington,
D.C. is open for business and “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York City are generally authorized or obligated by law or
executive order to close.

 

16. The Company acknowledges and agrees that (i) the purchase and sale of the
Securities pursuant to this Agreement is an arm’s-length commercial transaction
between the Company, on the one hand, and the Underwriter, on the other, (ii) in
connection therewith and with the process leading to such transaction the
Underwriter is acting solely as a principal and not the agent or fiduciary of
the Company, (iii) the Underwriter has not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Underwriter
has advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Company agrees that it will
not claim that the Underwriter has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

 

 
-20-

--------------------------------------------------------------------------------

 

 

17. The Company acknowledges that the Underwriter’s research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that the Underwriter’s research analysts may hold views and make
statements or investment recommendations and/or publish research reports with
respect to the Company and/or the offering that differ from the views of their
respective investment banking divisions. The Company hereby waives and releases,
to the fullest extent permitted by law, any claims that the Company may have
against the Underwriter with respect to any conflict of interest that may arise
from the fact that the views expressed by their independent research analysts
and research departments may be different from or inconsistent with the views or
advice communicated to the Company by the Underwriter’s investment banking
divisions. The Company acknowledges that the Underwriter is a full service
securities firm and as such from time to time, subject to applicable securities
laws, may effect transactions for its own account or the account of its
customers and hold long or short positions in debt or equity securities of the
companies that may be the subject of the transactions contemplated by this
Agreement.

 

18. With the exception of the Engagement Letter, this Agreement supersedes all
prior agreements and understandings (whether written or oral) between the
Company and the Underwriter with respect to the subject matter hereof.

 

19. THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that
any suit or proceeding arising in respect of this agreement or your engagement
will be tried exclusively in the U.S. District Court for the Southern District
of New York or, if that court does not have subject matter jurisdiction, in any
state court located in The City and County of New York and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts.

 

20. The Company and the Underwriter hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

21. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

22. Notwithstanding anything herein to the contrary, the Company is authorized
to disclose to any persons the U.S. federal and state income tax treatment and
tax structure of the potential transaction and all materials of any kind
(including tax opinions and other tax analyses) provided to the Company relating
to that treatment and structure, without the Underwriter imposing any limitation
of any kind. However, any information relating to the tax treatment and tax
structure shall remain confidential (and the foregoing sentence shall not apply)
to the extent necessary to enable any person to comply with securities laws. For
this purpose, “tax structure” is limited to any facts that may be relevant to
that treatment.

 

23. If any term or other provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

 
-21-

--------------------------------------------------------------------------------

 

 

24. Except as otherwise expressly provided herein, the provisions of this
Agreement may be amended or waived at any time only by the written agreement of
the parties hereto. Any waiver, permit, consent or approval of any kind or
character on the part of any such holders of any provision or condition of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in writing. The failure of any party hereto to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision, nor in any way to affect the validity of this Agreement or
any part hereof or the right of any party thereafter to enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to
constitute a waiver of any other or subsequent breach.

 

[Signature page follows]

 

 
-22-

--------------------------------------------------------------------------------

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us, and upon the acceptance hereof by you, this letter and such
acceptance hereof shall constitute a binding agreement between the Underwriter
and the Company.

 

 

 

Very truly yours,

             

 

ENSERVCO CORPORATION

 

 

 

 

 

 

By:

/s/ Rick D. Kasch

 

 

 

Name: Rick D. Kasch

 

 

 

Title:    CEO

 

 

Accepted as of the date hereof:

 

WILLIAM BLAIR & COMPANY, L.L.C.

 

     

By:

 

/s/ Steve Maletzky

     

Name: Steve Maletzky

     

Title:   Managing Director

   

 

 
-23-

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

(a) General Use Issuer Free Writing Prospectuses:

 

[None]

 

 

 

(b) Additional Documents Incorporated by Reference:

 

[None]

 

 

 

(c) Information other than the Pricing Prospectus that comprise the Pricing
Disclosure Package:

 

The initial public offering price per share for the Securities is $0.40.

 

The number of Securities purchased by the Underwriter is 11,250,000.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

 

   

Name

  

 

Cross River Partners, L.P.

Keith J. Behrens

  

 

Robert J. Devers

  

 

Robert S. Herlin

   

William A. Jolly

   

Rick D. Kasch

   

Richard A. Murphy

   

Steven P. Oppenheim

   

Austin Peitz

         

 

 
-25-

--------------------------------------------------------------------------------

 

 

Annex I

[Form of Lock-Up Letter]

 

December ____, 2016

 

 

William Blair & Company, L.L.C.

222 West Adams Street

Chicago, IL 60606

 

 

Dear Sirs:

 

As an inducement to William Blair & Company, L.L.C., (the “Underwriter”) to
execute an underwriting agreement (the “Underwriting Agreement”) providing for a
public offering (the “Offering”) of common stock (the “Common Stock”), of
Enservco Corporation, a Delaware corporation (the “Company”), the undersigned
hereby agrees that without, in each case, the prior written consent of
Underwriter during the period specified in the second succeeding paragraph (the
“Lock-Up Period”), the undersigned (or any affiliate of the undersigned or any
person in privity with the undersigned or any affiliate of the undersigned) will
not: (1) offer, pledge, announce the intention to sell, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into, exercisable or exchangeable for or
that represent the right to receive Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission (the “SEC”) and securities which may be issued upon exercise of a
stock option or warrant), whether now owned or hereafter acquired (the
“Undersigned’s Securities”); (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Undersigned’s Securities, whether any such transaction described in clause
(1) above or this clause (2) is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise; (3) make any demand for or exercise
any right with respect to, the registration of any Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock; or (4)
publicly disclose the intention to do any of the foregoing.

 

The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction that is designed to or that
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such Undersigned’s Securities would be
disposed of by someone other than the undersigned. Such prohibited hedging or
other transactions would include without limitation any short sale or any
purchase, sale or grant of any right (including without limitation any put or
call option) with respect to any of the Undersigned’s Securities or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Undersigned’s Securities.

 

The Lock-Up Period will commence on the date of this lock-up agreement (this
“Lock-Up Agreement”) and continue and include the date 90 days after the date of
the final prospectus used to sell Common Stock in the Offering pursuant to the
Underwriting Agreement relating to the Offering.

 

 
A-1

--------------------------------------------------------------------------------

 

 

If the undersigned is an officer or director of the Company, (i) the Underwriter
agrees that, at least three business days before the effective date of any
release or waiver of the foregoing restrictions in connection with a transfer of
shares of Common Stock, the Underwriter will notify the Company of the impending
release or waiver, and (ii) the Company has agreed in the Underwriting Agreement
to announce the impending release or waiver by issuing a press release through a
major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted by the Underwriter hereunder to
any such officer or director shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply if both (a) the release or waiver is effected solely to permit a
transfer not for consideration and (b) the transferee has agreed in writing to
be bound by the same terms described in this letter that are applicable to the
transferor, to the extent and for the duration that such terms remain in effect
at the time of the transfer. The undersigned further agrees that the foregoing
provisions shall be equally applicable to any issuer-directed Common Stock, if
any, that the undersigned may purchase in the offering.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities: (i) as a bona fide gift or gifts; (ii) to any trust for the direct
or indirect benefit of the undersigned or the immediate family of the
undersigned; (iii) if the undersigned is a corporation, partnership, limited
liability company, trust or other business entity, (a) to another corporation,
partnership, limited liability company, trust or other business entity that is a
direct or indirect affiliate (as defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) of the undersigned or (b) in distributions
of shares of Common Stock or any security convertible into or exercisable for
Common Stock to limited partners, limited liability company members or
stockholders of the undersigned; (iv) if the undersigned is a trust, to the
beneficiary of such trust; or (v) by testate succession or intestate succession;
provided, in the case of clauses (i)-(v), that (x) such transfer shall not
involve a disposition for value, (y) the transferee agrees in writing with the
Underwriter to be bound by the terms of this Lock-Up Agreement and (z) no filing
by any party under Section 16(a) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), shall be required or shall be made voluntarily in
connection with such transfer; provided, however, that if the Lock-Up Period
extends past February 10, 2016, the undersigned may report such transfer on or
after February 11, 2016 with the SEC on Form 5 in accordance with Section 16(a)
of the Exchange Act if such a filing is required by the Exchange Act. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.

 

In addition, the foregoing restrictions shall not apply to: (i) the
undersigned’s exercise of stock options granted pursuant to the Company’s equity
incentive plans; provided, that (a) such restrictions shall apply to any of the
Undersigned’s Securities issued upon such exercise and (b) that if any filing is
required under Section 16(a) of the Exchange Act in connection with such
exercise, such filing shall include a statement to the effect that such filing
is the result of the exercise of options pursuant to the Company’s equity
incentive plans; or (ii) the establishment of any contract, instruction or plan
(a “Plan”) that satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B)
under the Exchange Act; provided, that no sales of the Undersigned’s Securities
shall be made pursuant to such a Plan prior to the expiration of the Lock-Up
Period, and such a Plan may only be established if no public announcement of the
establishment or existence thereof and no filing with the SEC or other
regulatory authority in respect thereof or transactions thereunder or
contemplated thereby, by the undersigned, the Company or any other person, shall
be required, and no such announcement or filing is made voluntarily, by the
undersigned, the Company or any other person, prior to the expiration of the
Lock-Up Period.

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Lock-Up Agreement.

  

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that upon request,
the undersigned will execute any additional documents necessary to ensure the
validity or enforcement of this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

 
-2- 

--------------------------------------------------------------------------------

 

 

The undersigned understands that the undersigned shall be released from all
obligations under this Lock-Up Agreement if (i) the Company notifies the
Underwriter in writing that it does not intend to proceed with the Offering,
(ii) the Underwriter notifies the Company in writing that it has determined not
to proceed with the Offering, (iii) the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Common Stock to be sold thereunder or
(iv) the Underwriting Agreement does not become effective by February 15, 2017.

 

The undersigned understands that the Underwriter is entering into the
Underwriting Agreement and proceeding with the Offering in reliance upon this
Lock-Up Agreement.

 

 
-3-

--------------------------------------------------------------------------------

 

 

This Lock-Up Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

 

 



 



Printed Name of Holder           By:       Signature               Printed Name
of Person Signing   (if signing as a custodian, trustee or on behalf of an
entity, please indicate capacity of person signing)

 

 

-4-